Case 1:20-cv-21553-MGC Document 638 Entered on FLSD Docket 04/09/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                         CASE NO: 20-21553-CIV-COOKE/GOODMAN


     PATRICK GAYLE, et al.,

               Petitioners,
     v.

     MICHAEL W. MEADE, et al.,

           Respondents.
     ________________________________________/

          NOTICE OF DECLARATION IN RESPONSE TO THE PRELIMINARY
                              INJUNCTION

          Respondents, by and through the undersigned counsel, file the Declaration of Officer

   in Charge Liana J. Castano in reference to item 4(b) in response to the preliminary injunction

   issued by the Court [ECF158].

          1.       Declaration of Liana J. Castano, Officer in Charge (OIC), See Exhibit A.


                                               Respectfully submitted,

                                               ARIANA FAJARDO ORSHAN
                                               UNITED STATES ATTORNEY

                                        By:    Dexter A. Lee
                                               DEXTER A. LEE
                                               Assistant U.S. Attorney
                                               Fla. Bar No. 0936693
                                               99 N.E. 4th Street, Suite 300
                                               Miami, Florida 33132
                                               (305) 961-9320
                                               E-mail: dexter.lee@usdoj.gov
Case 1:20-cv-21553-MGC Document 638 Entered on FLSD Docket 04/09/2021 Page 2 of 2




                                     Natalie Diaz
                                     NATALIE DIAZ
                                     ASSISTANT U.S. ATTORNEY
                                     Florida Bar No. 85834
                                     E-mail: Natalie.Diaz@usdoj.gov
                                     99 N.E. 4th Street, Suite 300
                                     Miami, Florida 33132
                                     Telephone: (305) 961-9306
                                     ATTORNEYS FOR RESPONDENTS




                                       -2-
